DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 6/21/2022. 
Claims 1-6, 8-10, 14-16, 18, 19, 21-23, 61, 72, 75 and 77-86 are pending. Applicants have elected Group I, Claims 1-6, 8-10, 14-16, 18, 19 and 21-23 for examination. Newly added claims 83-86 read on the elected invention. Claims 61, 72, 75 and 77-82 are withdrawn from consideration. 
The instant application claims priority to provisional application 63/092,239 filed 10/15/2020. 

Information Disclosure Statement
An IDS filed 4/4/2022 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. The document listed as an ISR has been considered but crossed off of the 1449.

Claim Objections
Claims 5, 8 and 10 are objected to because of the following informalities:  in claim 8, the limitation “second ITR” should be preceded by the article “the”. As this not a compound noun but are two separate nouns, each requires its own article. It is noted that abbreviations once established need not be spelled out subsequently i.e. claim 10. 
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Altering the cell type does not alter the structure of the polynucleotide. 

Response to Arguments
Applicants argue that by amendment the objection is overcome. This does not overcome the issue that by limiting the cell type, the structure of the product claimed in claim 1 is not altered. There is no indication in the specification or the art that the cell type alters the structure of the promoter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 86 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muzyczka et al (US 20210290771). This rejection is maintained but applied to newly added claim 86, previously encompassed by claim 17. 
Muzyczka et al teach an rAAV that comprises a CD14 promoter (see e.g. claim 32 and ¶0277). The promoter is human CD14 (see e.g. ¶0270). 
The polynucleotide is flanked by AAV-2 ITR sequences wherein the sequence is the promoter and the exogenous sequences (See e.g. ¶0032 and 0036). 
The vector can encode HBV antigen (see e.g. ¶0070). 

Response to Arguments
Applicants argue that Muzyczka et al does not teach that the instantly claimed vector. However, Muzyczka et al teaches rAAV encoding a therapeutic protein (¶0014) under control of CD14 (¶0053). Furthermore, applicants argue that the HBV antigen is not part of the nucleic acid within the AAV but is part of the delivery system. This is not reflected in the totality of the teachings. The passage encompassing the inclusion of nucleic acid encoding the HBV antigen are underlined below. 

    PNG
    media_image1.png
    402
    351
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 86 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tang et al (US 20180030553) as evidenced by Yan et al (JVi, 2005, pages 364-379). This rejection is new necessitated by applicants’ amendment to provide claim drawn to dependent claims in independent form. 
Tang et al teach an rAAV that comprises a CD14 promoter (see e.g. 0008). The promoter is human CD14 (see e.g. ¶0068). The transgene can be TGF- or Il-10 (see e.g.¶0089)
The reference does not detail the components of the AAV vector. However, for gene therapy as disclosed by Tang et al, such vectors would use ITRs as taught by Yan et al (see abstract). 

Claims 1, 5, 14-16, 21-23 and 83-86 are rejected under 35 U.S.C. 103 as being unpatentable over Muzyczka et al (US 20210290771) or Chiriva-Internati (WO 2016168264) in view of Minshull et al (US 20140329233). This rejection is new necessitated by applicants’ amendment to incorporate a dependent claim into the independent claim as well as newly provided claims drawn to dependent claims. 
Use of rAAV for expression of antigens such as from pathogens or tumor cells is known in the art. This is reviewed in Chiriva-Internati page 66. Systems for expression from dendritic and monocytic cells as required in Chiriva-Internati use CD14 promoters in AAV vectors (see e.g. Minshull et al ¶0197 and 0199).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use a known tissue specific promoter as taught by Minshull et al in the systems of Chiriva-Internati. Such a modification would have resulted in an AAV encompassed by claims 1, 21 and 86. As noted above: 1) Chiriva-Internati teaches construction of AAV for use in dendritic and monocytic cells for expression of tumor antigens and 2)Minshull et al teach that CD14 is a preferred promoter in monocytic cells. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the AAV with a CD14 promoter would have been obvious to use for improved expression in monocytic cells. 
Minshull et al teach antigens that meet the claimed ones in claim 14-16 and 83-85 (see page 12-13). 

Claims 2-4, 6, 8-10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muzyczka et al (US 20210290771) or Chiriva-Internati (WO 2016168264) in view of Minshull et al (US 20140329233) as applied to claims 1, 5, 14-16, 21-23 and 83-86 above, and further in view of Zhang et al (sequence comparison below), Yan (JVi, 2005, pages 364-379) and  Van Der Burg (US 20100189742). This rejection is new necessitated by applicants’ amendment to incorporate a dependent claim into the independent claim as well as newly provided claims drawn to dependent claims. 
Minshull et al teach use of CD14 but does not provide the sequence. Zhang et al below show the CD14 promoter sequence is SEQ ID NO:1. 
RESULT 1
HQ199230
LOCUS       HQ199230                5939 bp    DNA     linear   PRI 15-FEB-2011
DEFINITION  Homo sapiens isolate ID 929 CD14 protein (CD14) gene, complete cds.
ACCESSION   HQ199230
VERSION     HQ199230.1
KEYWORDS    .
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 5939)
  AUTHORS   Zhang,H., Hu,H.-F., Wang,Y. and Liu,Y.
  TITLE     CD14 gene sequence of Uyghur population in Xinjiang
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 5939)
  AUTHORS   Zhang,H., Hu,H.-F., Wang,Y. and Liu,Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (29-AUG-2010) Department of Otorhinolaryngology, The
            First Affiliated Hospital of Xinjiang Medical University, No. 137
            Cyprinoid Fish Mountain South Road, Urumqi, Xinjiang 830054, China

  Query Match             100.0%;  Score 614;  DB 712;  Length 5939;
  Best Local Similarity   100.0%;  
  Matches  614;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGCCAACAGATGAGGTTCACAATCTCTTCCACAAAACATGCAGTTAAATATCTGAGGAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2986 GTGCCAACAGATGAGGTTCACAATCTCTTCCACAAAACATGCAGTTAAATATCTGAGGAT 3045

Qy         61 ATTCAGGGACTTGGATTTGGTGGCAGGAGATCAACATAAACCAAGACAAGGAAGAAGTCA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3046 ATTCAGGGACTTGGATTTGGTGGCAGGAGATCAACATAAACCAAGACAAGGAAGAAGTCA 3105

Qy        121 AAGAAATGAATCAAGTAGATTCTCTGGGATATAAGGTAGGGGGATTGGGGGGTTGGATAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3106 AAGAAATGAATCAAGTAGATTCTCTGGGATATAAGGTAGGGGGATTGGGGGGTTGGATAG 3165

Qy        181 TGCAGAGTATGGTACTGGCCTAAGGCACTGAGGATCATCCTTTTCCCACACCCACCAGAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3166 TGCAGAGTATGGTACTGGCCTAAGGCACTGAGGATCATCCTTTTCCCACACCCACCAGAG 3225

Qy        241 AAGGCTTAGGCTCCCGAGTCAACAGGGCATTCACCGCCTGGGGCGCCTGAGTCATCAGGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3226 AAGGCTTAGGCTCCCGAGTCAACAGGGCATTCACCGCCTGGGGCGCCTGAGTCATCAGGA 3285

Qy        301 CACTGCCAGGAGACACAGAACCCTAGATGCCCTGCAGAATCCTTCCTGTTACGGCCCCCC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3286 CACTGCCAGGAGACACAGAACCCTAGATGCCCTGCAGAATCCTTCCTGTTACGGCCCCCC 3345

Qy        361 TCCCTGAAACATCCTTCATTGCAATATTTCCAGGAAAGGAAGGGGGCTGGCTCGGAGGAA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3346 TCCCTGAAACATCCTTCATTGCAATATTTCCAGGAAAGGAAGGGGGCTGGCTCGGAGGAA 3405

Qy        421 GAGAGGTGGGGAGGTGATCAGGGTTCACAGAGGAGGGAACTGAATGACATCCCAGGATTA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3406 GAGAGGTGGGGAGGTGATCAGGGTTCACAGAGGAGGGAACTGAATGACATCCCAGGATTA 3465

Qy        481 CATAAACTGTCAGAGGCAGCCGAAGAGTTCACAAGTGTGAAGCCTGGAAGCCGGCGGGTG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3466 CATAAACTGTCAGAGGCAGCCGAAGAGTTCACAAGTGTGAAGCCTGGAAGCCGGCGGGTG 3525

Qy        541 CCGCTGTGTAGGAAAGAAGCTAAAGCACTTCCAGAGCCTGTCCGGAGCTCAGAGGTTCGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3526 CCGCTGTGTAGGAAAGAAGCTAAAGCACTTCCAGAGCCTGTCCGGAGCTCAGAGGTTCGG 3585

Qy        601 AAGACTTATCGACC 614
              ||||||||||||||
Db       3586 AAGACTTATCGACC 3599


As regards claim 6, 8-10, rAAV vectors are designed with ITRs flanking a promoter and heterologous sequence (see figure 1). The vector can be a plasmid for purposes of construction and transfection.
As regards claims 18 and 19 the use of AAV to express HPV serotype 16 and 18 E6 and E7 is known in the art as detailed by Van Der Burg et al (see ¶0061). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to rely on known sequences in the art to construct AAV vectors such as those taught by Chiriva-Internati in view of Minshull et al. Specifically, Zhang provides the sequence for a CD14 promoter. As well, the disclosed but not provided for details of an AAV2 vector were known in the art as provided above. Finally, Van Der Burg et al teach types of HPV antigens. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that an AAV expressing antigens for cancer, viral pathogens and more could have been created such that it was under the control of CD14 for improved design. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633